Citation Nr: 1442995	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from September 1954 to September 1957 and October 1960 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Current jurisdiction of the Veteran's claims file is with the RO in Waco, Texas.

The Board notes that, in his July 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Subsequently, in February 2012, he withdrew his Board hearing request and instead requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2012, the Veteran was advised that his DRO hearing was scheduled for June 2012.  However, on the day of the hearing, the Veteran failed to attend.  It was noted that his daughter, who was not authorized to act on behalf of the Veteran, called to report that he was hospitalized and would call to reschedule his hearing.  However, the Veteran failed to reschedule his DRO hearing.  Therefore, his DRO hearing request is considered withdrawn.

The Board also observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through June 2013, which were considered by the agency of original jurisdiction (AOJ) in the November 2013 supplemental statement of the case, and the Veteran's representative's August 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

For the entire appeal period, the Veteran's arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot is manifested by subjective complaints of pain, swelling, stiffness, redness, aching, and lack of endurance, and objective evidence of edema, tenderness, and painful, limited motion, resulting in functional impairment equivalent to severe unilateral hallux valgus, without evidence of related foot disorders, symptomatic scarring, or scarring of such a size so as to warrant a compensable rating. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5281 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2010 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in February 2010 and January 2013 in conjunction with his increased rating claim on appeal.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.   

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The April 2010 rating decision continued the Veteran's 10 percent disability rating for his service-connected arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot pursuant to Diagnostic Code 5010-5281. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and severe unilateral hallux rigidus under Diagnostic Code 5281 is a residual condition.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

VA treatment records dated throughout the course of the appeal reflect treatment for left foot pain due to status post left hallux rigidus of the left foot.  Such further indicate that the Veteran underwent surgery in November 2003, May 2005, and June 2008 on his left foot.  Specifically, in June 2011, August 2011, September 2011, and March 2012 he reported pain at the ball of the left foot.  On examination, there was pain with palpation of the 2nd interspace and lesser metatarsophalangeal joint, especially 2-3, and limited joint mobility to 1st metatarsal phalangeal joint of the left foot to about 25 degrees of dorsiflexion.  There was also decreased medial arch height bilaterally with shortened hallux compared to the lesser digits.  Morton's metatarsalgia and symptomatic shortened hallux of the left foot were diagnosed.

At the Veteran's February 2010 VA examination, it was noted that he had arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot.  He reported pain, swelling, stiffness, and redness at rest and standing; he also had lack of endurance on standing.  While walking, he had swelling, lack of endurance, stiffness, and redness.  He wore corrective shoes and shoe inserts that were mildly effective.  He was able to stand and walk less than 15 minutes.  On examination, the Veteran had painful motion, edema, and tenderness.  It was also noted that his metatarsal phalangeal joint did not actively dorsiflex or plantar flex and he had minimal flexion to passive motion that was very painful.  At the metatarsal phalangeal joint, the hallux was dorsiflexed about 20 degrees and it rubbed on the inside of his shoe.  His toe was half an inch shorter than the right.  His gait was abnormal when he was barefooted, but it was okay when he was in corrective shoes.  He also had skin changes.  The Veteran's toe was abnormally flexed about 20 degrees upward and could not actively be moved; it could be passively corrected but it was very painful.  He had a scar that was 4 centimeters by .1 centimeters.  The texture was normal and it was not tender, did not adhere to underlying tissue, was not elevated or depressed, not deep, and not indurated or inflexible.  There was no frequent loss of covering of the skin.  It was superficial and hyperpigmented.  The examiner determined that the Veteran's left toe disability did not interfere with his job as a driver and it did not hinder his usual daily activities of self-care, but his ambulation was decreased to about a block. 

The Veteran was afforded a second VA examination in January 2013.   At such time, he reported that his left great toe had very limited movement and intermittent aching.  He denied pain over the plantar aspect of the left foot or over the ball of his foot.  He occasionally felt that his balance was affected since his left great toe was shorter than his other toes.  On examination, the Veteran had mild or moderate symptoms due to his hallux valgus condition and his hallux rigidus.  There were no other foot injuries or any evidence of a weak foot.  He did not use any assistive devices.  He had degenerative or traumatic arthritis of the left foot, but it was not documented in multiple joints of the same foot.  His foot condition did not impact his ability to work.  The Veteran's scar was not painful, unstable, or manifested by loss of covering.  His scar was linear and was 5 centimeters.  

Following a review of the evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot.  In this regard, the Board concludes that, for the entire appeal period, such disability is manifested by subjective complaints of pain, swelling, stiffness, redness, aching, and lack of endurance, and objective evidence of edema, tenderness, and painful, limited motion, resulting in functional impairment equivalent to severe unilateral hallux valgus, without evidence of related foot disorders, symptomatic scarring, or scarring of such a size so as to warrant a compensable rating. 

The Board notes that, pursuant to Diagnostic Code 5010 and 5003, the Veteran's arthritis of his left great toe is to be rated pursuant to limitation of motion.  As such, he has been assigned the maximum schedular rating for severe unilateral hallux valgus under Diagnostic Code 5281.  In this regard, as previously indicated, Diagnostic Code 5281 directs that such disability is rated as severe unilateral hallux valgus, if equivalent to amputation of great toe, which provides for a maximum 10 percent rating under Diagnostic Code 5280.  In consideration of whether the Veteran is entitled to a higher rating under Diagnostic Code 5003, the Board notes that, while he has arthritis of the first metatarsal phalangeal joint of the left foot, such only affects one joint.  In this regard, the January 2013 VA examiner reported that there is no degenerative or traumatic arthritis in multiple joints in the left foot.  Furthermore, while the Veteran has painful, limited motion, to include an inability actively dorsiflex or plantar flex as noted at the February 2010 VA examination, such is contemplated in his 10 percent rating for severe unilateral hallux valgus.  In this regard, such a rating is noted to be equivalent to amputation of the great toe.  Therefore, even in consideration of the functional loss in range of motion resulting from pain, swelling, stiffness, redness, aching, and lack of endurance, a rating in excess of 10 percent under Diagnostic Code 5281, referencing Diagnostic Code 5280, is not warranted.  See DeLuca, supra; Mitchell, supra.

Moreover, the other Diagnostic Codes referable to evaluating foot disabilities are inapplicable.  In this regard, the Veteran is currently service-connected for arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot.  Such disability does not encompass the entire foot.  Moreover, the record is entirely negative for diagnoses of flatfoot, weak foot, claw foot, hammer toe, or malunion or nonunion of tarsal or metatarsal bones. While VA treatment records reflect a diagnosis of Morton's metatarsalgia, there is no indication that such is related to the Veteran's left great toe disability.  Consequently, the Board finds that there is no evidence of other foot disorders related to the Veteran's service-connected arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5282, 5283, and 5279 are inapplicable. 

In this regard, the Board notes that, in July 2014, the Veteran's representative asserted that the Veteran's left great toe disability warrants an increased rating under Diagnostic Code 5284, which provides ratings for residuals of other foot injuries, as a result of his loss of balance since his toe was shorter on the left side.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  In light of such argument, the Board has considered whether a higher or separate rating is warranted for the Veteran's left great toe disability under Diagnostic Code 5284.

An initial matter, the Board finds that a higher rating is not warranted under Diagnostic Code 5284.  In this regard, to receive a rating in excess of 10 percent under such Diagnostic Code, a foot disability must be moderately severe or severe.  In the instant case, the evidence shows that the Veteran's arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot is no more than moderate in severity, as determined by the January 2013 VA examiner.  Thus, while the Veteran states that he lost his balance there is no evidence that this symptom manifests itself in the Veteran's arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot as a moderately severe residual. 

In contemplating whether a separate rating is warranted for the Veteran's left great toe disability under Diagnostic Code 5284, the Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Such is not the case with the Veteran's disability.  Here, as the Board has noted, the symptoms and functional impairment associated with the Veteran's service-connected arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot are fully described under the rating criteria in Diagnostic Code 5281 (with reference to Diagnostic Code 5280). In this regard, while the Veteran may have a loss of a balance as a result of his left great toe disability, such is contemplated in Diagnostic Code 5280's 10 percent rating as such specifically considers the amputation of the great toe.  In this regard, a loss of balance would result from the amputation of such toe.  Thus, a separate rating under Diagnostic Code 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions.  Id., 38 C.F.R. 
§ 4.14.

As an additional consideration, the Board also recognizes that Diagnostic Code 5284 does not provide specific criteria for rating a foot disability, but rather provides ratings based on severity of 'other foot injuries' (i.e., moderate, moderately severe, and severe). The Board finds that the evidence of records reveals that the symptoms associated with the Veteran's disability most closely resemble the symptoms described under the rating criteria described in Diagnostic Code 5281 (with reference to Diagnostic Code 5280), making that diagnostic code all the more appropriate, and further negating the applicability of the rating criteria for 'other foot injuries' under Diagnostic Code 5284.

The Board has also considered whether the Veteran's left foot scarring due to his surgeries warrants a separate rating.  In this regard, his representative argued in August 2014 that such scarring was painful, tender, and disfiguring.  However, at the February 2010 VA examination, the Veteran's scar was 4 centimeters by .1 centimeters.  The texture was normal and it was not tender, adhered to underlying tissue, elevated or depressed, deep, or indurated or inflexible.  There was no frequent loss of covering of the skin.  It was superficial and hyperpigmented.  At the January 2013 VA examination his scar was noted to be linear and 5 centimeters; it was not painful, unstable, or manifested by loss of covering.  

The Board acknowledges the Veteran's representative's argument that such scarring is painful and tender; however, finds such statement to be not credible.  In this regard, such statement is inconsistent with the evidence of record, to include the Veteran's own statements.  Specifically, as detailed above, on examination of the scar, such was not painful or tender.  Moreover, the Veteran's treatment records fail to reveal complaints related to such scarring.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Therefore, the Veteran's representative's that his scar is painful and tender is not supported by the contemporaneous evidence of record and, thus, is accorded no probative value.

Therefore, the Board finds that the Veteran's scarring associated with his left great toe disability does not warrant a separate compensable rating as such is not symptomatic or of such a size so as to warrant a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (pertaining to a scar that is located other than head, face, or neck, that is deep or that causes limited motion in area or areas that exceed 6 square inches (39 sq. cm); Diagnostic Code 7802 (pertaining to a scar that is not of the head, face, or neck, that is superficial, and nonlinear is an area or areas of 144 square inches (929 sq. c.) or greater; Diagnostic Code 7804 (when there are one or two scars that is/are unstable or painful).     

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his left great toe disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's left great toe disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected left great toe disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left great toe disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged rating for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left great toe disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left great toe symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a 10 percent rating in contemplation of his functional loss resulting from symptomatology that is equivalent to severe hallux valgus with amputation of the great toe.  Moreover, the current rating for the left great toe also reflect the Veteran's pain, restricted motion, and functional limitations, including problems standing, bending, walking, etc.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his left great toe disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while the Veteran has alleged that his left great toe disability impacted his employment as a road trucker as he could not operate a truck without an automatic shift, he did not allege, and the evidence does not show that such disability renders renders him unemployable.  Rather, the evidence, to include VA examination reports, reflects that his arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot does not interfere with his employment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for arthritis of the first metatarsal phalangeal joint with bunionectomy of the left foot is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


